DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 09/12/19.  Claims 1-16 are currently pending yet claims 1-13 and 15-16 are rejected as detailed below.  Claims 14-15 contain allowable subject matter.  A request for foreign priority to a corresponding CA application filed 08/09/19 has been received but no certification has been submitted, hence the foreign priority claim is improper.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 6, lines 4-5, the Detailed Description recites that “a pair of guide apertures 80…[are] illustrated in Figures 1 and 2” but reference numeral 80 does not appear in Figure 1.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “folding stairs” (claim 6) or “removable stairs” (claim 7) or “tube” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected because the phrase “said quick connect pipe” lacks sufficient antecedent basis.  See claim 11, line 2. 
Claim 15 is rejected because it refers to “said half pipe” but multiple half pipes have been defined.  See claim 15, line 1.  Claim 14, from which claim 15 depends, recites that there is a half pipe at “each of said distal pipe ends,” hence multiple half pipes have been defined.  Referring solely to “said half pipe” make it unclear which half pipe is being referred to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Huang
Claim(s) 1-3, 8-9, 12-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (CN 201241492 Y).  Huang is directed to an automobile antitheft positioning lock.  See Abstract. 
Claim 1: Huang discloses an apparatus [see Figure] for providing a tire stop for a truck proximate to an open pit comprising: a base plate (5) having top and bottom surfaces, said base plate extending between first and second side edges, and between proximate and distal edges; an elongate horizontal stopping member (2) extending parallel to at least one of said proximate and distal edges and supported by a plurality of vertical support brackets (brackets supporting 2) extending from said top surface of said base plate; wherein said plurality of vertical support brackets are configured to position said horizontal stopping member above said top surface of said base plate with a gap (space between 2 and 5) therebetween; and a horizontal platform (frame of 1) extending above said base plate along said first, second and proximate edges.  See Figure. 
Claim 2: Huang discloses that said base plate includes a lip extending from said top surface of said base plate to a lip top surface along said first, second and proximate edges.  See Figure. 
Claim 3: Huang discloses that said base plate includes a sloped spill plate extending between said lip top surface along said proximate edge and said base plate top surface proximate to said distal edge.  See Figure. 
Claim 8: Huang discloses a pair of guide apertures (6) extending from said base plate, wherein each of said guide apertures is adapted to slidably receive an elongate pile therethrough.  See Figure (grooves adjacent 5 capable of receiving piles). 
Claim 9: Huang discloses a pair of block bases (4) extending from said base plate, wherein each of said block bases is adapted to receive a concrete block thereon.  See Figure (ramps 4 capable of receiving a block). 
Claim 12: Huang discloses that said stopping member is a pipe (2) extending between distal pipe ends.  See Figure. 
Claim 13: Huang discloses that said distal pipe ends extend beyond said plurality of vertical support brackets.  See Figure (“beyond” is broad). 
Claim 16: Huang discloses that said horizontal platform is formed in a U shape, extending along a full length of said first, second and distal edges of said base plate.  See Figure (frame of 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Huang in view of Lee
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lee et al. (U.S. Patent No. 6,848539).  Lee is directed to a work platform.  See Abstract.
Claims 4-5: Huang is relied upon claim 1 but does not include a platform for users to walk around, including a grating floor and railings.  Lee is directed to a horizontal platform with a grating floor surface and railings.  See Figs. 2-4.  It would be obvious to a person having ordinary skill in the art at the effective filing date of the invention to include a work platform around the tire stop because this ensures user safety when working around the truck/vehicle, providing expected results.  
Claims 6-7: Depending on the height of the vehicle, one skilled in the art may choose to have the horizontal platform raised, which would require stair access.  It is known in the art to stow these stairs away by employing folding or removable stairs, to ensure that users can properly work with the vehicle and move the work platform easily. 
Huang in view of Cooke
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Cooke, Jr. (U.S. Patent No. 6,994,380).  Cooke is directed to a high pressure quick connect coupling.  See Abstract.
Claims 10-11:  Huang is relied upon as in claim 1 above but the tire stop does not include a pipe fitting.  Cook discloses a quick pipe fitting (10) with a tube (18, 26) extending therefrom, and explains that such devices are commonly used when tank trucks are stopped for storing or discharging fluids.  See Fig. 1; col. 1, lines 12-18.  It would be obvious to include a pipe fitting because trucks often include fluid storage vessels and including a pipe fitting would aid in achieving this function, providing expected results. 


Allowable Subject Matter
Claims 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        August 16, 2022